Citation Nr: 1011750	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for asbestosis.

2.  Entitlement to service connection for a chronic lung or 
respiratory disease, claimed as bronchitis, including as 
secondary to asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1942 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in February 2010.  A 
transcript of the hearing has been associated with the claims 
file.

The issues of service connection for asbestos and a lung or 
respiratory illness as secondary to asbestos are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As the Veteran is 88 years old, the Board has, on it's own 
motion, granted the Veteran advancement on the docket due to 
his advanced age.  38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A.   
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to 
service connection for asbestosis in a March 2004 rating 
decision; the Veteran withdrew his appeal on that claim.

2.  Evidence received since the March 2004 rating decision is 
not cumulative or redundant of other evidence of record and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision which denied service 
connection for asbestosis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the March 2004 rating decision is 
new and material; the claim of service connection for 
asbestosis is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for asbestosis in a March 
2004 rating decision.  The Veteran started the appeals 
process; however, in January 2006, he indicated his desire to 
withdraw his appeal, and he further indicated that he 
understood that he could reopen his claim at any time with 
the submission of new and material evidence.  In the same 
writing, the Veteran indicated his desire to file a claim for 
service connection for bronchitis, or respiratory lung 
disease, as secondary to asbestos, thus implying a claim for 
service connection for asbestos.  Because the January 2006 
writing withdrew the appeal from the March 2004 rating 
decision, the March 2004 rating decision denying service 
connection for asbestosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In March 2004, the Veteran's claim for service connection for 
asbestosis was denied because the evidence did not show that 
the Veteran was exposed to asbestos during service.  Evidence 
of record at the time of the March 2004 rating decision 
included service treatment records; a September 2003 VA 
examination; records from Dr. M.A.C, M.D.; records from 
Scripps Hospital; records from Grossmont Hospital; records 
from Dr. R.L.T., M.D.; records from Dr. D.P., M.D.; records 
from Sharp Healthcare; and copies of service personnel 
records.

Since the March 2004 decision, the Veteran submitted 
additional copies of records from providers listed above.  
The Veteran also submitted a new record from Dr. L.N.A., 
dated July 2004.  This record indicates that the Veteran was 
positive for asbestos while in the military, welding fumes, 
silica, and lead.  The impression included a notation of a 
history of asbestos exposure.  A record from Dr. I.M., M.D., 
dated April 2001, indicates a diagnosis of asbestosis.  The 
Veteran also provided testimony before the Decision Review 
Officer (DRO) in March 2005.  In February 2010, the Veteran 
provided testimony before the Board.

A careful review of the evidence shows that the records from 
Dr. L.N.A. and Dr. I.M. are 'new' and 'material' as they 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that new and material evidence has 
been received and the claim for service connection for 
asbestosis is reopened.

As explained in the Remand portion of this document, 
additional development is necessary before the Board can 
address the merits of the Veteran's reopened claim.  See 38 
C.F.R. § 3.159(c).

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & 
Supp. 2009)).  The VCAA imposes obligations on VA in terms of 
its duty to notify and to assist claimants.

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  However, in light of 
the favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.



ORDER

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for 
asbestosis is reopened.  To this extent the appeal is 
granted.


REMAND

The Veteran seeks service connection for asbestosis resulting 
from exposure to asbestos during service many years ago.  In 
September 2003, the Veteran was afforded a VA examination; 
however, it is unclear whether the examiner reviewed the 
claims file in conjunction with the examination.  Further, 
the examination does not address private medical records 
indicating a diagnosis of asbestosis and only appears to have 
addressed the Veteran's diagnosis of chronic obstructive 
pulmonary disease (COPD).

In addition, a September 2003 private treatment record states 
that the Veteran's chest x-rays show diffuse mild 
interstitial infiltrates.  The physician indicated that the 
interstitial changes may represent pulmonary fibrosis.  In 
December 2006, the Veteran had another radiology consult.  
The impression was bilateral diffuse interstitial reticular 
pattern and that while inflammatory infectious etiologies can 
be considered, underlying chronic interstitial lung disease 
remains a consideration.  It is unclear whether the findings 
are asbestos related or otherwise as the etiology was not 
discussed.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

Accordingly, as it does not appear that the VA examiner took 
into consideration the Veteran's entire claims file, and as 
the claim has been reopened and additional evidence has been 
submitted in support of the Veteran's claim, the Board finds 
that a remand is necessary to schedule a VA examination to 
determine the etiology of the Veteran's lung disability, 
claimed as asbestosis.

Further, because the claim for service connection for a 
chronic lung or respiratory disease, claimed as bronchitis, 
is claimed as secondary to asbestosis, the Board finds that 
the claim is inextricably intertwined with the claim for 
service connection for asbestosis.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  Any Board 
action on the service connection claim for a chronic lung or 
respiratory disease, claimed as bronchitis, as secondary to 
asbestosis, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.  The RO should determine whether or not 
military records demonstrate evidence of 
asbestos exposure during service, develop 
whether or not there was pre-service 
and/or post-service occupational or other 
asbestos exposure, and determine whether 
there is a relationship between asbestos 
exposure and the claimed disease.  M21-
1MR, Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of his 
current lung disabilities.  All indicated 
tests and studies are to be performed, and 
a comprehensive social, and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner is asked to determine the 
following:

(a) The examiner should state whether the 
Veteran has a lung disease caused by 
asbestos exposure, claimed herein as 
asbestosis.  If so, the examiner should 
express an opinion regarding the likely 
etiology of the Veteran's asbestos related 
disability, and specifically whether the 
lung disability is at least as likely as 
not related to any in service exposure to 
asbestos or otherwise related to service 
from May 1942 to May 1946.  The examiner 
must explain the rationale for all 
opinions given.  If the examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate.

(b)  The examiner should express an 
opinion regarding the likely etiology of 
the Veteran's chronic lung or respiratory 
disease, claimed as bronchitis, as well as 
his COPD, and indicate whether the 
disabilities are at least as likely as not 
caused by, related to, and/or aggravated 
by his asbestosis or asbestos related lung 
disease (if any), or whether the 
disabilities are at least as likely as not 
related to active service.  The examiner 
must explain the rationale for all 
opinions given.  If the examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate.

3.  Then, readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


